Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per claim 1, the closest prior art of record, United States Patent Application No. 20200059353 to Liu teaches search a blockchain maintained within a mesh network to determine content available within the mesh network, the mesh network comprising plurality of nodes; determine a node of the plurality of nodes storing the content; and generate and transmit a request for the content. In addition, United States Patent Application No. 20190028278 to Gilson, discloses issue a payment from a cryptocurrency wallet for the content to the node storing the content, the cryptocurrency wallet stored in the storage device. In addition, United States Patent Application No. 20170134937 to Wilson, discloses receive data relating to the mesh network; and establish the electronic device as a node on the mesh network based on the received data. 
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, establish the electronic device as capable of operating as an unauthorized node on the mesh network based on the stored received data, wherein the unauthorized node is unauthorized until at least one of one or more criteria are met; and receive a cryptocurrency wallet and store the generated cryptocurrency wallet in the storage device, the cryptocurrency wallet received from an authorized node, and the authorized node authorized based on at least one of the one or more criteria being met.
Claims 2 and 4-10 are dependent on claim 1 and are allowable for the same reasons stated above. In addition, claim 11 is analogous to claim 1, and thus is allowable for the same reasons stated above. Claims 13-19 are dependent on claim 11 and are allowable for the same reasons stated above. In addition, claim 20 is analogous to claim 1, and thus is allowable for the same reasons stated above.
The terminal disclaimer filed on 04/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11/06/2038 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:30 pm CST (M-Th).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3619